                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-5957 PVC                                         Date: March 19, 2020
Title           Barron E. Hopkins v. Andrew Saul




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                         None
                  Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:               Attorneys Present for Defendants:
                    None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THIS
             ACTION SHOULD NOT BE DISMISSED FOR FAILURE TO
             PROSCUTE

       On July 10, 2019, Plaintiff Barron E. Hopkins filed a complaint seeking review of
defendant’s decision denying disability benefits. (Dkt. No. 1). On December 10, 2019,
defendant filed an answer to the complaint and also filed the Certified Administrative
Record. (Dkt. No. 15, 16). Pursuant to the Court’s January 31, 2020, Order Extending
Briefing Schedule, Plaintiff was required to file a “Memorandum in Support of Plaintiff’s
Complaint” by March 13, 2020. (Dkt. No. 19). As of today, Plaintiff has not filed the
required memorandum.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within ten (10) days
of the date of this Order, why this action should not be dismissed with prejudice for
failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff may
discharge this Order by filing a “Memorandum in Support of Plaintiff’s Complaint.”

    NO FURTHER EXTENSIONS OF TIME SHALL BE GRANTED UNLESS
GOOD CAUSE IS SHOWN.




CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 19-5957 PVC                                 Date: March 19, 2020
Title           Barron E. Hopkins v. Andrew Saul


      Plaintiff is expressly advised that failure to timely file the required
memorandum will result in this action being dismissed with prejudice for failure to
prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                                        00:00
                                                               Initials of Preparer      mr




CV-90 (03/15)                        Civil Minutes – General                          Page 2 of 2
